Case 2:20-cv-00416-RSM Document 38-1 Filed 04/16/21 Page 1 of 8




   EXHIBIT 1
Case 2:20-cv-00416-RSM Document 38-1 Filed 04/16/21 Page 2 of 8




                                                EXHIBIT 1 - Page 1 of 7
Case 2:20-cv-00416-RSM Document 38-1 Filed 04/16/21 Page 3 of 8




                                                EXHIBIT 1 - Page 2 of 7
       Case 2:20-cv-00416-RSM Document 38-1 Filed 04/16/21 Page 4 of 8




                B. Fox Maritime Consulting, LLC
                     12215 SW 148th St.
                     Vashon, Wa. 98070
                        206-915-0389
Date: March 3rd,2021
Subject Expert Opinion: Western vs Vigor

I have been retained by Stephen Simms of the law firm of Simms Showers LLP to
provide my professional opinion as to the duty of care and causation leading up to
the sinking of the drydock YTB-70 while underway Seattle to Ensenada. The YTB-
70 was under tow of the tug Ocean Ranger, Capt. Stephen McGavock.

In preparation for this report, I have reviewed the following documents:
    1. Complaint of Western Towboat vs Vigor
    2. Countercomplaint of Vigor
    3. Survey of YFD-70 by Bowditch Marine Inc., Capt. Richard Shaw
    4. Tow Recommendations by Capt. Richard Shaw, Bowditch Marine
    5. YFD-70 Specifications
    6. Trip In Tow Suitability Survey by Capt. Richard Shaw, Bowditch Marine
    7. Voyage Plan & YDF-70 Tow Plan Amendments
    8. Route Plan
    9. United States Coast Pilot, Volume 7
    10. Site specific Marine Weather Analysis by Compu Weather Analysis
    11. Ocean Ranger vessel logs from 10-17 thru 10-26
    12. Various e-mails between Capt. McGavock and Western Management
    13. Various e-mails between Western Management and Vigor
    14. Crew statements from Ocean Ranger crew on that voyage.

My background relevant to this case is as a Professional Mariner holding a USCG
Master of Steam or Motor Vessels 1600-ton Oceans license with endorsement as
Master of Towing Vessels, which I sailed continuously on from 1983 through 2015
when I retired after a continuous 40-year employment by Crowley Marine
Services (CMS).



1

                                                           EXHIBIT 1 - Page 3 of 7
       Case 2:20-cv-00416-RSM Document 38-1 Filed 04/16/21 Page 5 of 8




During my career I have been Captain of towing vessels ranging from 2000 hp to
9000 hp. I have made more than 100 trips along the west coast of the US,
(Washington to San Diego), towing disabled vessels, large oil and cargo barges
including tandem tows of barges 400’ long by 100’ wide, and unmanned ships
along the west coast of the Continental US.

 Further to my experience is extensive voyages to most ports in Alaska including
the Arctic while towing oil barges, cargo barges, disabled ships, and oil drilling
rigs.

 Additionally, I have been CMS Special Projects Captain for military tows, dredging
operations, unmanned ship moves and tows, rescue tows, container crane tows,
tandem tows of ships, and tandem tows of oil barges.

CMS Training Master for new captains.

Tow Master of the Drill Rig Kulluk from Dutch Harbor Ak to Seattle and Battleship
Iowa from Suisan Bay to Richmond Inner Harbor.

Company Pilot of oil barges to Vancouver, Canada and Puget Sound and company
Pilot for transits through the Panama Canal.

I have had CMS towing assignments to Egypt, Saudi Arabia, Nova Scotia, Russia,
China, Korea, Hawaii, Guam, Panama, Gibraltar, Italy, Africa, Trinidad, Tobago,
Columbia, Brazil, Dominican Republic, Mexico, Gulf Coast, Atlantic Coast, North
Pacific, Western Pacific and the Arctic.

Based on this experience and common seamanship practices I have arrived at the
following observations and opinions.




2

                                                            EXHIBIT 1 - Page 4 of 7
       Case 2:20-cv-00416-RSM Document 38-1 Filed 04/16/21 Page 6 of 8




Observations:

    1. Vigor owned the drydock YFD-70 and contracted with Western Towboat to
       tow the YFD-70 from its berth in Seattle Harbor at the Vigor Shipyards to
       Ensenada, Mexico.

    2. The tug Ocean Ranger, owned by Western Towboat was assigned to make
       this tow. Captain Steve McGavock assigned by Western as captain for this
       tow. During the tow the YFD-70 began listing by the port bow and within
       12+ hours sank forcing the tug to release the brake on its tow winch and
       dump it’s wire to avoid being dragged down with the sinking tow.

    3. Vigor contracted Bowditch to survey the YFD-70. The YFD-70 surveyor’s
       report lists numerous moderate to heavy indents throughout the hull and
       wastage at upper seams throughout. It was not in the surveyors report of
       testing anywhere on the YFD-70 of the thickness of the metal in the hull
       though it was noted of the numerous moderate to heavy indents and
       wastage at upper seams throughout.

    4. The Trip in Tow Recommendations and the Tow Plan called for the Master
       of the tow to avoid heavy head or beam seas greater than 8-10 feet to
       avoid pitching or rolling and ensure that seamanship techniques are
       employed to minimize effects of head seas and rolling up stresses on
       Drydock YFB-70.

    5. The Tow Plan Amendments stated under (Weather) (Ideally no more than
       8-10’ seas and 20-25 knots of wind). Safe refuges are limited to Columbia
       River Bar (worst case) and San Francisco.

    6. The Ocean Ranger departed Seattle with the YFB-70 underway for
       Ensenada, Mexico at 12:00 Oct. 17, 2016. A distance 1,329 miles with about
       1,200 miles of open water along the coast with only two safe refuges.




3

                                                            EXHIBIT 1 - Page 5 of 7
       Case 2:20-cv-00416-RSM Document 38-1 Filed 04/16/21 Page 7 of 8




Opinion:

1. On October 17th, 2016 when the Ocean Ranger departed Seattle for Ensenada
with the YFD-70 there were no Gale or storm force winds forecasted along the
route from the Strait of Juan de Fuca to Ensenada, Mexico. A 1,200-mile open
water route along the west coast of the US with only one safe port of refuge, San
Francisco and a last resort second safe port being the Columbia River. The
Columbia River entrance is 139 miles from the west entrance of the Strait of Juan
de Fuca. San Francisco entrance is 677 miles from the Strait of Juan de Fuca. It
was a sound decision to take departure at this time.

2. When the Ocean Ranger received the first Gale Watch issued by the National
Weather Service at 8:58 PM PDT October 22nd they were over 400 miles south of
the Strait of Juan de Fuca and its protected waters. San Francisco still lay 260
miles ahead. The Ocean Ranger had a trip total average speed at this time of 4.3
knots. It is well known to mariners sailing the west coast of the US that the
general flow of the Gales and Storms generated offshore will flow north to south
along the coast. The Ocean Ranger was in the position of having to ride the
prevailing weather out.

3. Captain McGavock made the correct decision when he continued ahead along
his route rather than turning around and running north back up the coast. He only
had two choices. Turn and try to run from the approaching adverse wind and seas
or continue on. If he had turned to run north from the approaching Gale he could
not maintain a speed that would carry himself and the YFB-70 away from the
approaching adverse weather. If he had turned around he would have been
exposing his tow to heavy beam and head swells. The forecast to the north of his
position was for increasingly deteriorating conditions. There was no running from
the weather options available to him.

4. His decision to continue on was the right decision. This was Captain
McGavock’s best chance to minimize exposure to heavy seas. His logs show that
as the wind and seas increased, he reduced his speed as needed to reduce
stresses on the drydock. Nearby ports to consider as options for ports of refuge
were Coos Bay approximately 80 miles to the Northwest and Humboldt Bay

4

                                                           EXHIBIT 1 - Page 6 of 7
       Case 2:20-cv-00416-RSM Document 38-1 Filed 04/16/21 Page 8 of 8




approximately 90 miles to the Southeast. These ports were not listed in the Ocean
Ranger’s Tow Plan. These two ports are difficult to enter for a tow of this type on
good days with mild weather and would be dangerous to enter in adverse
weather.

5. When the Ocean Ranger first noticed the YFD-70 listing by the port bow
Captain McGavock relayed this information to his office and he was instructed to
alter course for San Francisco. When it was realized that the decision to proceed
to San Francisco posed risks that were unacceptable Western towboat relayed
from Vigor to Captain McGavock to proceed to Monterey Bay. During the night of
Oct. 25th, it became apparent to Capt. McGavock that the YFD-70 was continuing
to take water and he began altering his course to take the tow to deep water
outside the Monterey Bay Marine Sanctuary. He was unable to make hard course
changes for the most direct route out of the Sanctuary due to heavy seas and
winds. His efforts did take the YFD-70 to deep water and nearly out of the marine
sanctuary before it sank. His efforts throughout this voyage, from beginning
timing of departure, through heavy weather to an unfortunate ending were the
best practices of professional seamanship. The sinking of the YFD-70 was from no
fault or negligence of Western Towboat or the tug Ocean Ranger.

I reserve the right to amend this report should further information become
available.

Captain Bruce Fox


Simms Showers has agreed to my hourly rate, plus retainer which is available
upon request. I have not testified at trial or by deposition in the past 4 years.

Captain Bruce Fox




5

                                                              EXHIBIT 1 - Page 7 of 7
